Title: To James Madison from Joseph H. Hawkins, 13 October 1816
From: Hawkins, Joseph H.
To: Madison, James



My dear Sir,
Lexington Octo. 13. 16.

By the last mail I enclosed you some letters &c: in testimony of the merits of our friend Mason for the Judgship to supply the vacancy occasioned by the death of Mr. Innes.
Since which the enclosed have been forwarded from another part of the State.
Amongst the names from Mt. Stirling you will find Mr. Owings late Colo. in the U S Army, &c: at present a member of our Legislature
Colo. Thomas Fletcher, the present Member of Congress elected in place of Mr. Clarke, amongst the Most popular & influencial men in that section of Country.
Mr. Nicholas is a member of the bar, & Mr. Stockton & Mr. Jouett Citizens of the highest respectability.
You will also find two letters from Mr. Bledsoe , saying all he could say, after having recommended Mr. Trimble which was done previous to his ｋnowledge of Mr. Masons friends having urged his claims upon the Executive.
One great object with the Executive in all public appointments no doubt is & should be to select those in whom there is a public & general Confidence & approbation.
There is no man in Kentucky enjoying a greater share of this Confidence, & for whom warmer testimonies of approbation could be had than for Mr. Mason.
Peculiar circumstances give great weight to his claims, and has excited great solicitude amongst your friends here for his success。
And the voluntary tender of approbation now enclosed is confined to no particular section of the Country but could be found & obtained in all.  I have the honor to be Sincearly & respectfully Yr. Ob. Sert.

Jos: H: Hawkins

